Prospectus Supplement filed under Rule 424(b)(3) Registration Number 333-132029 Prospectus Supplement No. 1, dated May 14, 2007 (To Prospectus, dated April 20, 2007) 1,516,428 Shares of Common Stock This prospectus supplement to the prospectus dated April 20, 2007 relates to the offering by Omega Healthcare Investors, Inc. to participate in its Dividend Reinvestment and Common Stock Purchase Plan. This prospectus supplement should be read in conjunction with the prospectus dated April 20, 2007, which is to be delivered with this prospectus supplement. The information in this prospectus supplement updates and supercedes certain information contained in the prospectus dated April 20, 2007. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS DETERMINED WHETHER THIS PROSPECTUS IS TRUTHFUL OR COMPLETE NOR HAVE THEY MADE, NOR WILL THEY MAKE, ANY DETERMINATION AS TO WHETHER ANYONE SHOULD BUY THESE SECURITIES. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. On May 8, 2007, Omega Healthcare Investors, Inc. filed with the Securities and Exchange Commission the attached Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11316 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of Registrant as specified in its charter) Maryland38-3041398 (State of Incorporation)(I.R.S. Employer Identification No.) 9690 Deereco Road, Suite 100, Timonium, MD 21093 (Address of principal executive offices) (410) 427-1700 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer. See definition of “accelerated filer and larger accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one:) Large accelerated filer XAccelerated filerNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X Indicate the number of shares outstanding of each of the issuer's classes of common stock as April 30, 2007. Common Stock, $.10 par value67,235,859 (Class)(Number of shares) OMEGA HEALTHCARE INVESTORS, INC. FORM 10-Q March 31, 2007 TABLE OF CONTENTS Page No. PART I Financial Information Item 1. Financial Statements: Consolidated Balance Sheets March 31, 2007 (unaudited) and December 31, 2006 2 Consolidated Statements of Operations (unaudited) Three months ended March 31, 2007 and 2006 3 Consolidated Statements of Cash Flows (unaudited) Three months ended March 31, 2007 and 2006 4 Notes to Consolidated Financial Statements March 31, 2007 (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 5. Other Information 36 Item 6. Exhibits 41 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, 2007 2006 (Unaudited) ASSETS Real estate properties Land and buildings at cost $ 1,238,733 $ 1,237,165 Less accumulated depreciation (196,957 ) (188,188 ) Real estate properties - net 1,041,776 1,048,977 Mortgage notes receivable - net 32,085 31,886 1,073,861 1,080,863 Other investments - net 21,032 22,078 1,094,893 1,102,941 Assets held for sale - net 773 3,568 Total investments - net 1,095,666 1,106,509 Cash and cash equivalents 2,655 729 Restricted cash 4,016 4,117 Accounts receivable - net 56,287 51,194 Other assets 14,290 12,821 Total assets $ 1,172,914 $ 1,175,370 LIABILITIES AND STOCKHOLDERS’ EQUITY Revolving line of credit $ 147,000 $ 150,000 Unsecured borrowings - net 484,726 484,731 Other long-term borrowings 41,410 41,410 Accrued expenses and other liabilities 26,771 28,037 Income tax liabilities 5,646 5,646 Operating liabilities for owned properties 92 92 Total liabilities 705,645 709,916 Stockholders’ equity: Preferred stock 118,488 118,488 Common stock and additional paid-in-capital 699,439 700,177 Cumulative net earnings 313,425 292,766 Cumulative dividends paid (621,016 ) (602,910 ) Cumulative dividends - redemption (43,067 ) (43,067 ) Total stockholders’ equity 467,269 465,454 Total liabilities and stockholders’ equity $ 1,172,914 $ 1,175,370 See notes to consolidated financial statements. -2- OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited (in thousands, except per share amounts) Three Months Ended March 31, 2007 2006 Revenues Rental income $ 40,877 $ 29,837 Mortgage interest income 1,009 1,184 Other investment income - net 645 937 Miscellaneous 137 109 Total operating revenues 42,668 32,067 Expenses Depreciation and amortization 8,799 7,485 General and administrative 2,573 2,349 Total operating expenses 11,372 9,834 Income before other income and expense 31,296 22,233 Other income (expense): Interest and other investment income 40 113 Interest (11,844 ) (9,609 ) Interest - amortization of deferred financing costs (459 ) (643 ) Interest - refinancing costs — (3,485 ) Change in fair value of derivatives — 2,434 Total other expense (12,263 ) (11,190 ) Income from continuing operations before income taxes 19,033 11,043 Provision for income taxes — (549 ) Income from continuing operations 19,033 10,494 Discontinued operations 1,626 (319 ) Net income 20,659 10,175 Preferred stock dividends (2,481 ) (2,481 ) Net income available to common $ 18,178 $ 7,694 Income per common share: Basic: Income from continuing operations $ 0.28 $ 0.14 Net income $ 0.30 $ 0.13 Diluted: Income from continuing operations $ 0.28 $ 0.14 Net income $ 0.30 $ 0.13 Dividends declared and paid per common share $ 0.26 $ 0.23 Weighted-average shares outstanding, basic 60,094 57,412 Weighted-average shares outstanding, diluted 60,118 57,474 Components of other comprehensive income: Net income $ 20,659 $ 10,175 Unrealized gain on common stock investment — 699 Unrealized loss on preferred stock investment — (304 ) Total comprehensive income $ 20,659 $ 10,570 See notes to consolidated financial statements. -3- OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (in thousands) Three Months Ended March 31, 2007 2006 Operating activities Net income $ 20,659 $ 10,175 Adjustment to reconcile net income to cash provided by operating activities: Depreciation and amortization (including amounts in discontinued operations) 8,799 7,527 Provision for impairment on real estate properties (including amounts in discontinued operations) — 121 Provision for impairment on equity securities — 3,485 Amortization of deferred financing costs 459 643 (Gains) losses on assets sold and equity securities - net (1,597 ) 248 Restricted stock amortization expense 26 293 Change in fair value of derivatives — (2,434 ) Income from accretion of marketable securities to redemption value (52 ) (412 ) Other (72 ) (10 ) Change in operating assets and liabilities: Accounts receivable 1,406 (102 ) Straight-line rent (7,257 ) (1,504 ) Lease inducement 758 — Other assets (1,371 ) 1,774 Tax liabilities — 549 Other assets and liabilities (502 ) 3,377 Net cash provided by operating activities 21,256 23,730 Cash flows from investing activities Placement of mortgage loans (345 ) — Proceeds from sale of real estate investments 3,683 — Capital improvements and funding of other investments (1,568 ) (1,359 ) Proceeds from other investments 1,132 6,801 Investments in other investments — (8,587 ) Collection of mortgage principal - net 184 196 Net cash provided by (used in) investing activities 3,086 (2,949 ) Cash flows from financing activities Proceeds from credit facility borrowings 15,400 19,200 Payments on credit facility borrowings (18,400 ) (72,700 ) Receipts from other long-term borrowings — 39,000 Prepayment of re-financing penalty — (755 ) Receipts from dividend reinvestment plan — 7,588 Receipts/(payments) from exercised options and taxes on restricted stock - net (809 ) 225 Dividends paid (18,106 ) (15,685 ) Payment on common stock offering — (154 ) Financing costs paid (591 ) (2,186 ) Other 90 1,141 Net cash used in financing activities (22,416 ) (24,326 ) Increase (decrease) in cash and cash equivalents 1,926 (3,545 ) Cash and cash equivalents at beginning of period 729 3,948 Cash and cash equivalents at end of period $ 2,655 $ 403 Interest paid during the period $ 8,609 $ 1,684 See notes to consolidated financial statements. -4- OMEGA HEALTHCARE INVESTORS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Unaudited March 31, 2007 NOTE 1 - BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Business Overview: We have one reportable segment consisting of investments in real estate. Our business is to provide financing and capital to the long-term healthcare industry with a particular focus on skilled nursing facilities located in the United States. Our core portfolio consists of long-term lease and mortgage agreements. All of our leases are “triple-net” leases, which require the tenants to pay all property-related expenses. Our mortgage revenue derives from fixed-rate mortgage loans, which are secured by first mortgage liens on the underlying real estate and personal property of the mortgagor. Substantially all depreciation expenses reflected in the consolidated statements of operations relate to the ownership of our investment in real estate. Basis of Presentation: The accompanying unaudited consolidated financial statements for Omega Healthcare Investors, Inc. (“Omega” or the “Company”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission regarding interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles (“GAAP”) in the United States for complete financial statements. In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. We suggest that these unaudited consolidated financial statements be read in conjunction with the financial statements and the footnotes thereto included in our latest Annual Report on Form 10-K. Our consolidated financial statements include the accounts of Omega, all direct and indirect wholly owned subsidiaries and one variable interest entity (“VIE”) for which we are the primary beneficiary. All inter-company accounts and transactions have been eliminated in consolidation of the financial statements. Reclassifications: Certain amounts in the prior year have been reclassified to conform to the current year presentation and to reflect the results of discontinued operations. See Note 9 - Discontinued Operations for a discussion of discontinued operations. Such reclassifications have no effect on previously reported earnings or equity. Accounts Receivables: Accounts receivable includes: contractual receivables, straight-line rent receivables, lease inducements and estimated provision for losses related to uncollectible and disputed accounts. Contractual receivables relate to the amounts currently owed to us under the terms of the lease agreement. Straight-line receivables relates to the difference between the rental revenue recognized on a straight-line basis and the amounts due to us contractually. Lease inducements result from value provided by us to the lessee at the inception of the lease and will be amortized as a reduction of rental revenue over the lease term. On a quarterly basis, we review the collection of our contractual payments and determine the appropriateness of our allowance for uncollectible contractual rents. In the case of a lease recognized on a straight-line basis, we generally provide an allowance for straight-line accounts receivable when certain conditions or indicators of adverse collectibility are present. -5- A summary of our net receivables by type is as follows: March 31, 2007 December 31, 2006 (in thousands) Contractual receivables $ 3,459 $ 4,803 Straight-line receivables 29,232 27,252 Lease inducements 29,375 30,133 Allowance (5,779 ) (10,994 ) Accounts receivables, net $ 56,287 $ 51,194 Implementation of New Accounting Pronouncement: FIN 48 Evaluation In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes,” an interpretation of FASB Statement No. 109, “Accounting for Income Taxes.” FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, by defining a criterion that an individual tax position must meet for any part of that position to be recognized in an enterprise’s financial statements. The interpretation requires a review of all tax positions accounted for in accordance with FASB Statement No. 109 and applies a more-likely-than-not recognition threshold. A tax position that meets the more-likely-than-not recognition threshold is initially and subsequently measured as the largest amount of tax benefit that is greater than 50 percent likely of being realized upon ultimate settlement with the taxing authority that has full knowledge of all relevant information. Subsequent recognition, derecognition, and measurement is based on management’s judgment given the facts, circumstances and information available at the reporting date. We are subject to the provisions of FIN 48 beginning January 1, 2007. We have evaluated FIN 48 and determined that FIN 48 has no impact to our financial statements. Recent Accounting Pronouncement: FAS 157 Evaluation In September 2006, the FASB issued FASB Statement No. 157, “Fair Value Measurements” (“FAS No. 157”). This standard defines fair value, establishes a methodology for measuring fair value and expands the required disclosure for fair value measurements. FAS No. 157 emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and states that a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability. This statement applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those pronouncements that fair value is the relevant measurement attribute. Accordingly, this statement does not require any new fair value measurements. FAS No. 157 is effective for fiscal years beginning after November 15, 2007, and we intend to adopt the standard on January 1, 2008. We are currently evaluating the impact, if any, that FAS No. 157 will have on our financial statements. NOTE 2 -PROPERTIES In the ordinary course of our business activities, we periodically evaluate investment opportunities and extend credit to customers. We also regularly engage in lease and loan extensions and modifications. Additionally, we actively monitor and manage our investment portfolio with the objectives of improving credit quality and increasing investment returns. In connection with portfolio management, we may engage in various collection and foreclosure activities. -6- If we acquire real estate pursuant to a foreclosure, lease termination or bankruptcy proceeding and do not immediately re-lease or sell the properties to new operators, the assets will be included on the balance sheet as “foreclosed real estate properties,” and the value of such assets is reported at the lower of cost or estimated fair value. Leased Property Our leased real estate properties, represented by 224 long-term care facilities and two rehabilitation hospitals at March 31, 2007, are leased under provisions of single leases and master leases with initial terms typically ranging from 5 to 15 years, plus renewal options. Substantially all of our leases contain provisions for specified annual increases over the rents of the prior year and are generally computed in one of three methods depending on specific provisions of each lease as follows: (i) a specific annual increase over the prior year’s rent, generally 2.5%; (ii) an increase based on the change in pre-determined formulas from year to year (i.e., such as increases in the Consumer Price Index (“CPI”)); or (iii) specific dollar increases over prior years. Under the terms of the leases, the lessee is responsible for all maintenance, repairs, taxes and insurance on the leased properties. During the first quarter of 2007, we consolidated and extended two master lease agreements with one of our operators, increasing the lease terms by two and four years, respectively. No other significant activity occurred during the first quarter. We continuously evaluate the payment history and financial strength of our operators and have historically established allowance reserves for straight-line rent adjustments for operators that do not meet our requirements. We consider factors such as payment history, the operator’s financial condition as well as current and future anticipated operating trends when evaluating whether to establish allowance reserves. During the first quarter of 2007, we determined that we should reverse approximately $5.0 million of allowance for straight-line rent previously established, as a result of the improvement in one of our operator’s financial condition. We record allowances for straight-line rent receivables as an adjustment to revenue. Accordingly, the reversal of this allowance increased revenue for the three months ended March 31, 2007. The change in estimate resulted in an additional $0.08 per share of income from continuing operations and net income for the quarter. Acquisitions We have made no acquisitions in 2007. In the third quarter of 2006, we completed two transactions, the purchase of Litchfield Investment Company, LLC and its affiliates (“Litchfield”), which included 30 skilled nursing facilities (“SNFs”) and one independent living center and an additional facility located in Pennsylvania for a total investment of $178.9 million. We have substantially finalized the purchase price allocation of the $178.9 million. The amount allocated to land and building and personal property is $15.2 million and $162.1 million, respectively. We also allocated $1.6 million to below market lease. -7- Assets Sold or Held for Sale Assets Sold · On January 31, 2007, we sold two assisted living facilities (“ALFs”) in Indiana for approximately $3.6 million resulting in a gain of approximately $1.7 million. · On February 1, 2007, we sold a closed SNF in Illinois for approximately $0.1 million resulting in a loss of $35 thousand. · On March 30, 2007, we sold a SNF in Arkansas for approximately $0.7 million resulting in a loss of $15 thousand. Held for Sale · At March 31, 2007, we had two assets held for sale with a net book value of approximately $0.8 million. Mortgage Notes Receivable Mortgage notes receivable relate to nine long-term care facilities. The mortgage notes are secured by first mortgage liens on the borrowers' underlying real estate and personal property. The mortgage notes receivable relate to facilities located in four states, operated by five independent healthcare operating companies. We monitor compliance with mortgages and when necessary have initiated collection, foreclosure and other proceedings with respect to certain outstanding loans. As of March 31, 2007, we had no foreclosed property, and none of our mortgages were in foreclosure proceedings. Mortgage interest income is recognized as earned over the terms of the related mortgage notes. Allowances are provided against earned revenues from mortgage interest when collection of amounts due becomes questionable or when negotiations for restructurings of troubled operators lead to lower expectations regarding ultimate collection. When collection is uncertain, mortgage interest income on impaired mortgage loans is recognized as received after taking into account application of security deposits. NOTE 3 - CONCENTRATION OF RISK As of March 31, 2007, our portfolio of investments consisted of 235 healthcare facilities, located in 27 states and operated by 31 third-party operators. Our gross investment in these facilities, net of impairments and before reserve for uncollectible loans, totaled approximately $1.3 billion at March 31, 2007, with approximately 98% of our real estate investments related to long-term care facilities. This portfolio is made up of 222 long-term healthcare facilities, two rehabilitation hospitals owned and leased to third parties, fixed rate mortgages on nine long-term healthcare facilities and two facilities held for sale. At March 31, 2007, we also held miscellaneous investments of approximately $21 million, consisting primarily of secured loans to third-party operators of our facilities. At March 31, 2007, approximately 25% of our real estate investments were operated by two public companies: Sun Healthcare Group (“Sun”) (17%) and Advocat Inc. (“Advocat”) (8%). Our largest private company operators (by investment) were CommuniCare Health Services, Inc. (“CommuniCare”) (15%), Haven Eldercare, LLC (“Haven”) (9%), Home Quality Management, Inc. (“HQM”) (8%), Guardian LTC Management, Inc. (“Guardian”) (7%), Nexion Health Inc. (“Nexion”) (6%) and Essex Healthcare Corporation (6%). No other operator represents more than 4% of our investments. The three states in which we had our highest concentration of investments were Ohio (22%), Florida (14%) and Pennsylvania (9%) at March 31, 2007. -8- For the three-month period ended March 31, 2007, our revenues from operations totaled $42.7 million, of which approximately $9.2 million were from Advocat (22%), $6.9 million from Sun (16%) and $5.1 million from CommuniCare (12%). No other operator generated more than 8% of our revenues from operations for the three month period ended March 31, 2007. Sun and
